Title: To Thomas Jefferson from Gabriel Christie, 8 October 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto Octr. 8th 1807
                        
                        Your letter of yesterday is before me the duties on the wine which were sent on some time ago have been
                            adjusted and paid. the duties on the liqueurs now sent amount to 4$ 20 Cts. the sum is so small I will Keep it in
                            acct and as its probable you may have more of these articles arriving when the acct comes to any thing worth while I
                            will send it on; I hope the liqueurs have got safe to Washington; I will be always happy to execute any orders you may
                            think proper to entrust me with
                  I have the Honor to be respectfully your Obdt Sevt
                        
                            G Christie
                            
                        
                        
                            NB I return you Mr Appletons letter—
                        
                    